Citation Nr: 0633064	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  05-00 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for conjunctivitis with 
history of trauma.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from August 1979 to November 
1985. 

This matter comes to the Board of Veterans' Appeals on appeal 
from a January 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The veteran testified in a video hearing before the 
undersigned in August 2006.


FINDINGS OF FACT

The veteran's bilateral conjunctivitis has not been shown to 
be active, and there are no residuals associated with 
conjunctivitis. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for conjunctivitis 
with a history of trauma have not been met. 38 U.S.C.A. §§  
1155, 5107 (West 2002); 38 C.F.R. §§  4.7, 4.84a, Diagnostic 
Code 6018 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence  in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

By letter dated in October 2003, the RO provided the veteran 
with notice of the information and evidence required to 
substantiate his claim for an increased evaluation.  This 
letter described the evidentiary requirements of a claim for 
an increased evaluation, described VA's duty to assist in the 
development of this claim, and advised the veteran what 
evidence VA would obtain on his behalf and what evidence VA 
would assist him in obtaining.  This letter also advised the 
veteran to submit any relevant evidence in his possession.  
This notice complied with the timing requirements of 
Pelegrini, as it was provided prior to the January 2004 
rating decision.  A March 2006 letter to the veteran provided 
information regarding establishing a disability rating and 
effective date for the disability on appeal. 

B.	Duty to Assist

The RO has fulfilled the duty to assist the veteran in the 
development of this claim.  The pertinent service records and 
post-service VA medical records have been obtained and 
associated with the claims file.  The veteran has been 
afforded several VA examinations.  The veteran has also had a 
hearing at which he had the opportunity to present evidence 
regarding this claim.  No outstanding evidence has been 
identified.  Accordingly, the Board finds that the duty to 
assist has been satisfied in this case.



II.  Analysis of Claim

The veteran seeks a compensable evaluation for 
conjunctivitis, which is presently rated as zero percent 
disabling.  He claims that the current evaluation, granted in 
June 1986, does not accurately reflect the severity of his 
condition.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).

The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  The degree of 
impairment resulting from a disability is a factual 
determination in which the Board must focus on the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994).

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Under Diagnostic Code 6018, a zero percent evaluation is 
assignable for conjunctivitis that is healed with no 
residuals. 38 C.F.R. § 4.84A, Diagnostic Code 6018 (2006).  
An evaluation of 10 percent is assignable if there is active 
conjunctivitis, with objective symptoms. Id.

In this case, there is no medical evidence of active 
conjunctivitis or of residuals of conjunctivitis.  The 
veteran testified in the August 2006 video hearing that he 
experiences pain and itching in his eyes on a daily basis and 
stated that he believes these symptoms are related to 
conjunctivitis that was diagnosed during service following an 
incident in which battery acid was splashed in his eyes.  

At a December 2003 VA examination, the veteran complained of 
photophobia and lightening of surrounding skin on the left 
side of the face.  The VA physician diagnosed chronic 
irritation due to dry eye syndrome.  The VA physician found 
no symptoms of conjunctivitis.  

Outpatient VA records dated from 2004 to 2005 show that the 
veteran has complained of a "burning sensation" in the eyes 
and a feeling that he has sand particles in the eyes.  These 
records reflect a diagnosis of dry eye syndrome, for which 
eye drops were prescribed.  An August 2004 VA outpatient 
treatment record reflects an assessment of dry eye and 
allergic conjunctivitis.    

At a February 2005 VA examination, the examiner interviewed 
the veteran and noted his complaint of dry eyes.  He reported 
feeling like he had sand in his eyes.  The VA physician 
diagnosed dry eye syndrome and pingueculae in both eyes that 
could get inflamed when the eyes are dry.  The VA physician 
opined that the veteran did not seem to have trouble with 
conjunctivitis at that time but primarily with dry eye 
symptoms.  The physician also opined that the veteran had no 
long-term damage from the incident during service. 

Applying the rating criteria to the examination findings, it 
is clear that a higher evaluation for conjunctivitis is not 
warranted.  While VA outpatient records dated in 2004 reflect 
a diagnosis of allergic conjunctivitis, the February 2005 VA 
examination showed no evidence of active conjunctivitis with 
objective symptoms, such that a 10 percent rating would be 
warranted.  There is also no evidence of any current 
residuals of conjunctivitis.  Rather, the medical evidence of 
record suggests that the veteran has dry eye syndrome that is 
not a residual of conjunctivitis and is not related to 
service.

In exceptional cases, an extraschedular rating may be 
assigned.  See 38 C.F.R. 
§ 3.321(b)(1).  This regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment. The criterion for such an award 
is a finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual. Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

There is no evidence in this case that extraschedular 
consideration is warranted.  The evidence does not suggest 
that the veteran's bilateral conjunctivitis has caused marked 
interference with employment or requires frequent medical 
treatment of that the veteran has been hospitalized 
specifically for that condition.  

In this case, the evidence does not support a compensable 
evaluation.  There is no evidence of active conjunctivitis or 
of residuals of conjunctivitis.  The Board notes the 
veteran's contention that his current eye symptoms are 
related to his in-service eye injury.  Evidence that requires 
medical knowledge must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the veteran's own assertions are not competent 
evidence for rating purposes.  The evidence in this case is 
not in relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt.  Rather, as the 
preponderance of the evidence is against the claim, the claim 
must be denied.


ORDER

A compensable evaluation for conjunctivitis with history of 
trauma is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


